                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DANA HARRISON;
JAMES O’HARA;
SHANE WILLARD;
CHRISTA HESS;
and ALVIN MILLER                                                            PLAINTIFFS

V.                            CASE NO. 3:18-CV-214-BD

BRODIE FAUGHN;
BRITTANY ESKRIDGE;
ROBERT STACY, Mayor, City of Wynne, Arkansas;
JEFF SANDERS, Chief of Police, City of Wynne, Arkansas;
BILLY FOWLER, City Council Member;
CHARLES HAMRICK, City Council Member;
GLENN HIRONS, City Council Member;
BUCK MORRIS, City Council Member;
DONALD JONES, City Council Member;
KENNETH LOFTON, City Council Member;
MIKE HAMRICK, City Council Member;
JASON NICHOLS, City Council Member; and
CITY OF WYNNE, ARKANSAS                                                   DEFENDANTS

                                         ORDER

       On March 1, 2021, the Court granted, in part, and denied, in part, Defendants’

motion for summary judgment. (Doc. No. 100) Because several housekeeping matters

remained, a telephonic hearing was held to complete the record for Defendants’

interlocutory appeal.

       First, Defendants ask the Court to reconsider whether Plaintiff Willard’s search

waiver served as a waiver to his claim of an illegal stop. (Doc. No. 102) After discussion,

Plaintiffs’ counsel orally agreed to waive any objection. Accordingly, the motion (Doc.
No. 102) is GRANTED. Plaintiffs will be allowed to present testimony of events

surrounding Mr. Willard’s stop.

       Defendants next move for a ruling on qualified immunity regarding individual

Defendants Sanders and Stacy. (Doc. No. 110) To the extent it was not clearly stated in

the Court’s previous order (Doc. 100 at 14), the motion for summary judgment on

qualified immunity as to all defendants is DENIED – including with regard to

Mr. Sanders and Mr. Stacy. Plaintiffs submitted a number of documents showing that

Defendants Sanders and Stacy were on notice of allegations of officer misconduct,

including possible violations of citizens’ constitutional rights. (Doc. Nos. 79-7, 79-8, &

79-9) Because questions of fact remain about their knowledge of officer misconduct,

Defendants Sanders and Stacy are not entitled to qualified immunity. Likewise, disputed

facts remain regarding municipal liability.

       Defendants next renew their motion to bifurcate the proceedings. (Doc. No. 112)

The motion is DENIED. Judicial economy will best be served by trying the claims and

parties together.

       The parties agree, and the Court adopts, the following decisions as to Defendants’

motion in limine. (Doc. No. 97) Defendants’ insurance coverage is inadmissible;

therefore, the motion as to this issue is GRANTED. Defendants’ motion to limit

additional witnesses is MOOT given the Court’s previous Order. (Doc. No. 99)

Defendants’ motion to strike and prohibit the use of Plaintiffs’ Exhibits encompassing

written complaints is DENIED for the reasons addressed supra regarding qualified



                                              2
immunity. Accordingly, the motion in limine is DENIED, in part; MOOT, in part; and

GRANTED, in part.

       Finally, in a previous Order (Doc. No. 100), the Court granted summary judgment

in favor of Defendants on Jessica Lemons’s claims. The Clerk of Court is directed to

terminate Ms. Lemons as a party Plaintiff.

       The Court’s scheduling order (Doc. No 101), including all deadlines, is suspended.

The July 6, 2021 jury trial will be reset in a new order.

       IT IS SO ORDERED, this 25th day of May, 2021.


                                                  ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE




                                              3
